                                                                                           Case 5:19-cv-01401-EJD Document 25 Filed 08/13/19 Page 1 of 2




                                                                                   1 Abraham J. Colman (SBN 146933)
                                                                                     Email: acolman@reedsmith.com
                                                                                   2 Tuan V. Uong (SBN 272447)
                                                                                     Email: tuong@reedsmith.com
                                                                                   3 REED SMITH LLP
                                                                                     355 South Grand Avenue, Suite 2900
                                                                                   4 Los Angeles, CA 90071-1514
                                                                                     Telephone: +1 213 457 8000
                                                                                   5 Facsimile: +1 213 457 8080
                                                                                   6 Attorneys for Defendant
                                                                                     Carson Smithfield, LLC
                                                                                   7
                                                                                   8                        UNITED STATES DISTRICT COURT
                                                                                   9                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10                                SAN JOSE DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        WARREN SPIES,                          Case No.: 5:19-cv-01401-EJD
                                                                                   12
                                                                                                                               JOINT STIPULATION WITHOUT
REED SMITH LLP




                                                                                                    Plaintiff,                 AN ORDER PURSUANT TO FRCP
                                                                                   13
                                                                                                                               RULE 41
                                                                                   14      vs.
                                                                                                                               Honorable Edward J. Davila
                                                                                   15 CARSON SMITHFIELD, LLC,
                                                                                   16                   Defendant.
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                        JOINT DISMISSAL PURSUANT TO FRCP RULE 41
                                                                                            Case 5:19-cv-01401-EJD Document 25 Filed 08/13/19 Page 2 of 2




                                                                                    1        Pursuant to Federal Rules of Civil Procedure Rule 41(1)(A)(ii), counsel for
                                                                                    2 Plaintiff Warren Spies and Defendant Carson Smithfield, LLC, hereby jointly request
                                                                                    3 that the Court dismiss this matter with prejudice.
                                                                                    4
                                                                                    5 Respectfully submitted,
                                                                                    6
                                                                                        DATED: August 13, 2019               KIMMEL & SILVERMAN, P.C.
                                                                                    7
                                                                                                                             By: /s/ Amy L.B. Ginsburg
                                                                                    8
                                                                                                                                 Amy L.B. Ginsburg
                                                                                    9                                            Attorneys for Plaintiff
                                                                                   10                                            Warren Spies
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12 DATED: August 13, 2019                 REED SMITH LLP
REED SMITH LLP




                                                                                   13                                        By:    /s/ Tuan V. Uong
                                                                                                                                   Tuan V. Uong
                                                                                   14                                              Attorneys for Defendant
                                                                                   15                                              Carson Smithfield, LLC
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                –1–
                                                                                                          JOINT DISMISSAL PURSUANT TO FRCP RULE 41
